United States Court of Appeals
                           For the Eighth Circuit
                       ___________________________

                               No. 19-1747
                       ___________________________

                               Michael C. Cassady

                      lllllllllllllllllllllPlaintiff - Appellant

                                         v.

Lee County, Iowa; James Sholl; John Farmer, Jail Administrator; Fictitious Party
                   A; Fictitious Party B; Fictitious Party C

                     lllllllllllllllllllllDefendants - Appellees

            Fort Madison Community Hospital, Nurses and Doctors

                            lllllllllllllllllllllDefendant
                                    ____________

                   Appeal from United States District Court
                for the Southern District of Iowa - Des Moines
                                ____________

                         Submitted: February 14, 2020
                           Filed: February 25, 2020
                                [Unpublished]
                                ____________

Before BENTON, SHEPHERD, and KELLY, Circuit Judges.
                          ____________

PER CURIAM.
       Michael Cassady, who was formerly confined as a pretrial detainee at the Lee
County Correctional Facility, appeals the district court’s1 adverse grant of summary
judgment on his 42 U.S.C. § 1983 claims asserting that defendants were deliberately
indifferent to inadequate responses to his seizures by guards at the facility and to
delays in his medical and psychiatric treatment. He argues that the district court
improperly considered inadmissible evidence, impermissibly resolved factual
disputes, and did not view the facts in the light most favorable to him. Cassady also
moves to supplement the record on appeal.

       Setting aside the evidence Cassady asserts was inadmissible, we conclude that
the remaining admissible evidence--viewed in the light most favorable to him--was
insufficient to show a constitutional violation. See Jones v. McNeese, 746 F.3d 887,
899-900 (8th Cir. 2014) (where district court relied on inadmissible hearsay evidence
at summary judgment, this court reviewed remaining admissible evidence to
determine whether it was sufficient to show constitutional violation). Specifically,
Cassady did not adduce any verifying medical evidence showing that his medical and
psychiatric conditions were detrimentally affected by the alleged inadequacies and
delays. See Jackson v. Reibold, 815 F.3d 1114, 1119-20 (8th Cir. 2016) (grant of
summary judgment is reviewed de novo; to prevail on deliberate-indifference claim
based on delay in medical care, inmate must place verifying medical evidence in
record to establish detrimental effect of delay in care). We further conclude that the
County could not be liable under section 1983 in the absence of a constitutional
violation. See Whitney v. City of St. Louis, 887 F.3d 857, 860-61 (8th Cir. 2018).

     Accordingly, we affirm. Cassady’s motion to supplement the record is denied
as moot.
                    ______________________________

      1
      The Honorable Stephen B. Jackson, United States Magistrate Judge for the
Southern District of Iowa, to whom the case was referred for final disposition by
consent of the parties pursuant to 28 U.S.C. § 636(c).

                                         -2-